Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because of the new ground of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhary et al (US 2012/0276997 A1) in view of Nakagawa et al (US 2012/0132701 A1).
1. Chowdhary discloses a method for providing video game play benefits for scanning of bar codes, comprising: 
receiving information of a bar code (101-102: fig. 1); 

modifying the facet of the video game with the determined modification; and providing for play of the video game (107-108: Fig. 1).
Chowdhary does not expressly disclose determining that the information of the bar code is a result of a scan considered valid. Nakagawa discloses determining that the information of the bar code is a result of a scan considered valid [0449]. It would have been obvious to a person of ordinary skilled in the art to modify Chowdhary with Nakagawa and would have been motivated to do so to prevent the barcode from being scanned twice.
2. Chowdhary and Nakagawa disclose the method of claim 1, wherein the information of the bar code is a value, Chowdhary [0063], [0080].
3. Chowdhary and Nakagawa disclose the method of claim 2, wherein the value is a number uniquely indicating a manufacturer and a product, Chowdhary [0063], [0080].
4. Chowdhary and Nakagawa disclose the method of claim 1, wherein the facet of the video game is availability of at least one video game character for control by a game player, Chowdhary [0083].
5. Chowdhary and Nakagawa disclose the method of claim 1, wherein the facet of the video game is availability of at least one in-game item for use in play of the video game, Chowdhary [0083].
6. Chowdhary and Nakagawa disclose the method of claim 1, wherein the facet of the video game is a characteristic of at least one video game character, Chowdhary [0083].
7. Chowdhary and Nakagawa disclose the method of claim 1, wherein the facet of the video game is a characteristic of at least one in-game item for use in play of the video game, Chowdhary [0083].

17. Chowdhary and Nakagawa disclose the method of claim 1, wherein the information of the bar code is considered a result of a valid scan if the bar code has not been scanned before by a game player associated with provision of the information of the bar code within an immediately preceding period of time, Nakagawa [0449].

8-14, 16, 18. Chowdhary and Nakagawa disclose a non-transitory computer readable memory storing program instructions, the program instructions comprising program instructions to configure at least one processor to: receive information of a bar code; determine a modification to a facet of a video game associated with at least some of the information of the bar code; modify the facet of the video game with the determined modification; and provide for play of the video game as similarly discussed above.

Allowable Subject Matter
Claims 19 & 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715